Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant's election of species A) carbosilane of Formula (I) in the response to species election requirement filed January 3, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 1-20 are deleted. Claims 24 and 25 are withdrawn. 

2.	It is noted that the claim status identifier for Claim 25 should be -- (Previously presented) -- because -Si-Cn-Si- unit(s) belong(s) to the elected species. 

3.	Since the elected species is free of prior art, a search extended to species B) Carbosilane of Formula (II) has been performed. Now, Claims 21-23 and 25-30 are pending for consideration. 

Claim Objections
4.	Claims 29-30 are objected to because of the following informalities:  
In Claim 29 (line 2), should “mixture comprises” be -- mixture further comprises --.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


6.	Claims 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 22 (lines 2-5), Si, N and C have open valences.
	In Claim 25 (line 2), Si and C have open valences.

 
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 21-23, 25-26 and 28 are rejected under 35 U.S.C. 102 (a)(1),102(a)(2) as being anticipated by Kerrigan (US 2018 0087150).
	Kerrigan discloses a reaction mixture comprising disilaalkanes (e.g., CH2(SiH3)2, etc.) and ammonia to form a carbosilazane oligomer (e.g., NH(SiH2CH2SiH3)2, etc.) The phrase “for producing a film forming .

10.	Claims 21-23, 25-26 and 28 are rejected under 35 U.S.C. 102 (a)(1),102(a)(2) as being anticipated by Sophie (US 2004 0018750).
	For Claims 21, 23, 25-26 and 28, Sophie discloses a reaction mixture for producing a film forming polycarbosilazane polymer, which comprises a carbosilane (e.g., disilylmethane, etc.) and an amine (e.g., ammonia, etc.). ([0046]-[0047]) For Claim 22, since the reaction mixture reads on presently claimed one, the polycarbosilazane backbone would have similar structures.

11.	Claim 27 (to the extended of searched species) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art references do not teach or fairly suggest the presently claimed 1,3,5-trisilapentane.

12.	Claims 29-30 (to the extent of searched species) would be allowable if rewritten to overcome claim objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The prior art references do not teach or fairly suggest the presently claimed polysilane.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
February 10, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765